THIGPEN, Judge.
This is a divorce case.
After an ore tenus proceeding, the trial court divorced the parties and made a property division. After the husband’s post-trial motion was denied, he appealed.
The single issue raised by the husband in this appeal concerns the division of the property. Specifically, he argues that the *1359granting of the marital home to the wife was against the evidence in the case.
Initially we note that there is no transcript of the testimony presented to the trial court, nor was there an effort by the parties to supply a statement of the evidence pursuant to Rule 10, A.R.App.P. Further, the only authority cited by the husband, Woodham v. Woodham, 539 So.2d 293 (Ala.Civ.App.1988), supports the presumption of correctness that attaches to the trial court’s findings where evidence is presented ore tenus. He provides no other authority and gives us nothing to review on appeal.
The husband’s brief totally fails to comply with Rule 28, A.R.App.P. That failure places him in a perilous position. We are allowed to dismiss the husband’s appeal under Rule 2, A.R.App.P. Alternatively, we may affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989). Therefore, we affirm the judgment of the trial court.
The wife’s request for an attorney’s fee is granted in the amount of $500.
AFFIRMED.
ROBERTSON, P.J., and RUSSELL, J., concur.